—In an action to recover damages for personal injuries, etc., the plaintiff Richard Honnold appeals from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 14, 1995, as granted the defendant’s motion to dismiss the complaint insofar as asserted by Richard Honnold as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the appellant discovered his injury in 1986 and did not commence this action until 1994, the Supreme Court properly dismissed the complaint insofar as asserted by him as time-barred (see, CPLR 214-c).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.